Citation Nr: 0005905	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The appellant served on active duty for training in the 
Georgia Army National Guard from August 3, 1979, to November 
22, 1979, and has additional periodic active duty for 
training service from November 1979 to July 1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1995, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the appellant's claim of 
entitlement to service connection for schizophrenia.  The 
appellant subsequently perfected an appeal of that decision.

In a March 1997 decision, this case was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the appellant's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  Schizophrenia is not shown to have been incurred in, or 
related to, the appellant's periods of active duty for 
training (ACDUTRA).

2.  The appellant's claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
schizophrenia is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the appellant was engaged in combat.  He did not have 
any wartime service, so this provision does not apply to him.

Furthermore, service connection is granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991).  Active military service includes active duty, 
any period of active duty training (ACDUTRA) during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. §§ 101(24), 106 (West 1991).  
Accordingly, in the present case, the appellant's 
schizophrenia must be shown to have had its onset during one 
of his periods of ACDUTRA.

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
schizophrenia is not well grounded.  Although the RO did not 
specifically state that it denied the appellant's claim on 
the basis that it was not well grounded, the Board concludes 
that this was not prejudicial to the appellant.  See 
Edenfield v. Brown, 8 Vet. App 384 (1995) (en banc) (when the 
Board decision disallowed a claim on the merits where the 
United States Court of Appeals for Veterans Claims (Court) 
finds the claim to be not well grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error).  The Board, 
therefore, concludes that denying the appeal on this issue 
because the claim is not well grounded is not prejudicial to 
the appellant.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  

In the present case, the appellant contends that while on one 
of his periods of ACDUTRA he was treated and diagnosed with 
schizophrenia.  However, service medical records are 
unavailable to corroborate these assertions.  Multiple 
requests for the appellant's service medical records from the 
National Personnel Records Center (NPRC) and the Office of 
the Adjutant General of the Georgia Department of Defense, 
Georgia Army National Guard have been unsuccessful.  Copies 
of the appellant's service personnel records were located, 
but these records do not contain any treatment records.  
Additionally, attempts to obtain the records directly from 
medical facilities where the appellant may have been treated 
have been unsuccessful as well.  Although the Board 
recognizes that a heightened scrutiny is to be given to 
situations such as this one where the service medical records 
are unavailable through no fault of the appellant, O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991), the record reveals 
that the appellant's claims are not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).  

The medical evidence of record indicates that the first time 
the appellant was treated for schizophrenia was in April 
1987, several years after his discharge from the Georgia Army 
National Guard, and that he has a current diagnosis of 
schizophrenia; thus establishing a current disability.  
However, with regard to the other elements of a well-grounded 
claim, while the Board presumes the appellant's statements 
about being treated for a psychological impairment while on 
ACDUTRA are credible, as required for well-groundedness 
purposes, these statements are not presumed competent, and 
they are not sufficient to establish in service onset of his 
schizophrenia because the appellant is not competent to 
diagnose what psychological disorder he was treated for in 
service or that the disorder he was treated for at that time 
is related to his current diagnosis.  Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492,  
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  Consequently, 
there is no competent evidence establishing the onset of 
schizophrenia in service or that his currently diagnosed 
schizophrenia is related to any of his periods of ACDUTRA.  
Based on the foregoing, the Board finds that the appellant 
has not presented a well-grounded claim of entitlement to 
service connection for schizophrenia, and his claim of 
entitlement to service connection therefor is denied.




ORDER

Entitlement to service connection for schizophrenia is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

